Citation Nr: 1412059	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-39 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for left cubital tunnel release and ulnar nerve subcutaneous transposition, currently rated 10 percent disabling.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a lower back condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

In September 2013, the Veteran testified at a videoconference hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the paperless claims files reveals the September 2013 hearing transcript and VA treatment notes relevant to the issues on appeal.  

The issues of entitlement to service connection for migraines and a lower back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows symptoms more closely approximating moderate incomplete paralysis of the ulnar nerve of the left upper extremity.

2.  The evidence does not show symptoms more closely approximating severe incomplete paralysis or complete paralysis of the ulnar nerve of the left upper extremity.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for left cubital tunnel release and ulnar nerve subcutaneous transposition of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8616 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the requirements with respect to the content of the notice were met.  Specifically, November 2006 and December 2009 letters notified him of the evidence needed to substantiate his claim for an increased evaluation.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support her claim and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service and post-service treatment notes, including VA treatment records, are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA peripheral nerves examinations in November 2008 and February 2012.  There has been no allegation that those examinations were inadequate.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as her lay assertions and current complaints, and they describe the service-connected left ulnar nerve disability in detail sufficient to allow the Board to make a fully informed determination.  Id.  

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left ulnar nerve disability since she was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time where an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

VA has further assisted the Veteran throughout the course of this appeal by providing her with a Statement of the Case (SOC) and a Supplemental Statements of the Case (SSOCs), which informed her of the laws and regulations relevant to her claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim, and she did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

Laws and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service-connected left cubital tunnel release and ulnar nerve subcutaneous transposition disability is currently assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 8616, for neuritis of the median nerve.

Evaluation of peripheral neuropathy is governed by the Rating Schedule under provisions for evaluation of neurological conditions.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The criteria for evaluating the severity or impairment of the ulnar nerve is set forth under Diagnostic Codes 8516, 8616, and 8716.  Under Diagnostic Code 8616 and 8716, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve in the major extremity.  A 30 percent rating requires severe incomplete paralysis of the ulnar nerve in the minor extremity, and a 40 percent rating is warranted for severe incomplete paralysis of the ulnar nerve in the major extremity.  Under Diagnostic Code 8516, complete paralysis of the ulnar nerve includes griffin claw deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring finger and little fingers (or reverse), cannot abduct thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Diagnostic Codes 8616 and 8716 address the criteria for evaluating paralysis and neuralgia, respectively, of the median nerve. 

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.

As a preliminary matter, the Board notes that the record raises the question of whether the Veteran is ambidextrous for the purposes of rating this disability.  In this regard, the February 2012 VA examiner noted that the Veteran was right hand dominant.  However, during the September 2013 hearing, the Veteran reported that she was ambidextrous.  She stated, "I write right-handed, but my left hand was the hand I've always written with and worked with.  This is my, my left is actually my dominant hand."  In light of the above, the Board finds that the Veteran is left-hand dominant for VA rating purposes, and as such, major left arm disability ratings are applicable in this case.

Historically, the Board notes that the Veteran had a surgical release of the left cubital tunnel in October 2006.  

In a November 2006 VA hand consultation note, the physician indicated that the Veteran had left ulnar nerve transposition a little over one month previously.  The Veteran complained of hypersensitivity along her scar.  She indicated that she had intermittent whole-hand numbness, including before her surgery.  She also reported a long-standing problem with her hand turning different colors at times.  She stated that she had been using her hand at work as needed without complication, but she had avoided any heavy lifting.  A physical examination revealed a well-healed surgical scar from her ulnar nerve transposition.  She had good ulnar nerve function distally with motor functions of first dorsal interosseous and normal sensibility in the ulnar nerve distribution.  She was vascularly intact distally.  

In a January 2007 VA hand clinic note, the Veteran reported that she had a long history of left elbow pain with radiation to her fourth and fifth fingers.  She stated that she had an area of swelling over the medial aspect of the elbow that occurred occasionally at night.  The physician noted that the Veteran was approximately two months status-post submuscular ulnar nerve transposition.  He reported that the incision was well-healed and there was no redness or swelling.  The Veteran demonstrated range of motion within normal limits at the left elbow and wrist.  The ulnar nerve was intact, intrinsics showed good strength, and sensation was intact throughout the ulnar distribution.  

During a January 2007 VA neurological disorders examination, the Veteran reported that she had persistent numbness in four fingers of the left hand with paresthesias since her third ulnar transposition in October 2006.  She had hypersensitivity to touch over the area of the surgery and she felt that her left hand was weak.  She indicated that she also had bilateral carpal tunnel syndrome, status-post release.  She related that typing aggravated her problems.  The examiner noted that the Veteran demonstrated poor effort at strength testing in the left arm.  Formal testing of the hand instrinsics showed that she had no strength, but the examiner reported she was able to move her fingers and wrist normally.  He observed that she tended to guard during formal testing due to pain and there was a suggestion of hyperpathia but no allodynia.  There was no atrophy of the hand intrinsic, but the left forearm was slightly smaller than the right.  Sensory was intact to temperature and vibration.  The examiner noted that the findings were "more than just ulnar neuropathy."  He noted that an EMG was required to help determine the severity of the ulnar lesion and CTS.

In a January 2007 VA addendum, the examiner noted that an EMG of the left upper extremity was normal.  He noted that there was no evidence of electrophysiologic evidence of left ulnar neuropathy, and the Veteran's subjective complaints and findings were not supported by objective evidence of left ulnar neuropathy.

During a February 2007 VA neurology consultation, the Veteran reported that she had difficulty with the entire use of her left hand.  The neurologist observed the Veteran had considerable pain in her left hand.  An examination revealed good muscle mass and sensory loss across the entire left hand.  Nerve conduction studies were normal for the left upper extremity.

During a November 2008 VA peripheral nerves examination, the Veteran reported that she had some temporary relief following her October 2006 cubital tunnel release, but her symptoms returned.  She complained of weakness, fatigue, and functional loss of the left hand.  She indicated that she also had pain from the scar down to her left hand that she rated eight to nine out of ten in severity.  She noted that it occurred on a daily basis and she had flare-ups of pain to ten out of ten in severity with cold weather.  She related that she had almost constant numbness to the third, fourth, and fifth digits of her left hand.  She stated that there were no precipitating or aggravating factors.  She also reported that she woke up at night and her entire left hand would be numb.  She indicated that sleeping with two pillows beneath her left elbow and warm water massage to her left elbow area provided some relief.  She also took Darvocet and used braces on a regular basis.  

The VA examiner noted that the Veteran's left elbow was slightly painful to palpation the area of her scar.  An examination of the left wrist showed no heat, swelling, or erythema.  An examination of the left hand revealed no redness, warmth, edema, or deformity.  The fingers and thumb were nontender.  She had full range of motion of the thumb and full extension of the fingers.  She was able to make a good fist and her thumb to finger touches were normal.  She was able to flex all digits to the primary and secondary crease.  She had no pain with motion.  The examiner diagnosed the Veteran with a scar on the left elbow with mild residual dyesthesia, status-post cubital tunnel surgery.  

In an August 2009 VA neurology note, the Veteran reported that she had paresthesia from her neck down to the fingertips of her middle two fingers.  She rated her pain six out of ten in severity and she noted that it sometimes increased to ten out of ten in severity.  She stated that repetition of movement or weather changes precipitated flare ups of pain.  She had +1 to +2 edema to her left hand that hurt from the elbow.  A 2009 EMG study was normal.  There was no electrophysiological evidence of a left median or ulnar neuropathy, or a left cervical radiculopathy.  

During a March 2010 VA peripheral nerves examination, the Veteran reported that she had swelling and numbness in her left hand.  She indicated that the numbness spread from the second to third digits and up the arm to the elbow at the transposition site.  She related that her shoulder popped out the socket because of her elbow.  She felt that her hand was weak because she dropped things, had difficulty with buttons, and was unable to comb her child's hair.  The examiner noted that the Veteran's arm felt "icy cold."  Motor strength was equal in both upper extremities with double simultaneous testing.  The examiner noted that the Veteran demonstrated poor effort on muscle strength testing with the left hand when it was tested in isolation and she was unable to achieve more than active movement against some resistance.  However, she briefly achieved normal muscle strength in the left hand.  There was normal tone, dexterity, and coordination in her left upper extremity.  Her arm circumference was 27.5 centimeters in the left and 27 centimeters in the right arm just above the elbow; 27 centimeters for both arms just below the elbow; 27.5 centimeters in the left and 29 centimeters in the right arm at the greatest girth of the forearm; and 17 centimeters in the left and 16.7 centimeters in the right arm just above the wrist.  There was no atrophy of the hand intrinsic muscles.  Sensory was decreased to temperature in the left arm and forearm.  Vibration sense was normal.  There was no hyperpathia or allodynia.  Reflexes were 1 to 2+ and equal.  The VA examiner noted that the Veteran's left arm symptoms had improved since her last examination and she had no "true weakness" in the left upper extremity.  He stated that the Veteran's subjective sensory loss extended far beyond ulnar nerve distribution, again, but he would not repeat an EMG because the last EMG was normal and indicated an absence of an ulnar nerve lesion.

During a February 2012 VA peripheral nerves examination, the Veteran complained of continued pain in the ulnar distribution of her left arm and hand.  She stated that the numbness and parasthesias as equally bothersome in both ulnar and medial distributions of her hands bilaterally.  She described the pain in her left upper extremity as "electrical" and "lancinating."  She indicated that her left upper extremity pain was aggravated by changes in the weather and her left arm was sensitive even to the lightest touch.  She indicated that the pain radiated into her left deltoid.  She also complained of intermittent swelling of the left hand.  The examiner noted that the Veteran had become so guarded with her arm that she did not actively use her left arm and shoulder.  The examiner reported that the Veteran's left upper extremity felt "icy cold."  The Veteran related that she frequently dropped things from her left hand.  She indicated that she recently reported to the emergency room with an episode of left upper extremity tingling, acute muscle spasms, and pain.  

The VA examiner noted that the Veteran had moderate constant and intermittent pain, paresthesias and/or dyesthesias, and numbness attributable to a peripheral nerve condition in her left upper extremity.  The examiner also noted that the Veteran' right hand circumference measured 7 3/4 inches and her left hand circumference meausured 8 inches.  Muscle strength testing showed that the Veteran demonstrated normal strength in left elbow flexion and extension; active movement against some resistance in left wrist flexion and extension; active movement against some resistance in left hand grip; and normal left hand pinching.  She had no muscle atrophy.  The examiner noted that the Veteran had mild incomplete paralysis of the left radial, ulnar, long thoracic, and lower radicular group nerves.  Her left median, musculocutaneous, circumflex, upper radicular group, and middle radicular group nerves were normal.

The VA examiner diagnosed the Veteran with left ulnar neuropathy.  She opined that the Veteran appeared to have symptomatology of worsening numbness, paresthesias, and pain that seemed to go beyond that of an ulnar nerve lesion.  She also noted that the Veteran worked full-time as a receptionist and that her work may aggravate her pain.

In a September 2012 VA occupational therapy consultation note, the Veteran complained of elbow pain.  She reported that she performed a lot of typing on a daily basis at work.  She indicated that she was previously issued an elbow brace, wrist supports, and gloves for her left arm symptoms.  She related that her current elbow brace was not helping and that her arm continued to become numb at night.  She also stated that her computer gloves had worn out.  She was fitted with an elbow splint and she was issued replacement elbow pads and carpal tunnel gloves.  

During the September 2013 hearing, the Veteran testified that she had little feeling from her pinky finger to the bottom of her index finger in her left hand.  She also had numbness in her left elbow since her 2006 surgery.  She indicated that her fingers were icy cold and it was difficult for her to type.  She stated, "When I have to type, it's hard for me to actually type, and I have to go and try to run hot water so I can at least attempt to feel my fingers some but get them back, because they get numb."  She reported that she took 2400 milligrams of Gapapentin to "try to calm the tingling nerve sensation down."  She related that she slept with gloves and certain pillows to keep her left arm from going to sleep.  She indicated that she was employed and her employer adjusted her desk for her to accommodate for her left arm disability.  She stated that her left arm disability had a moderate to moderately severe effect on her ability to move her fingers and grasp objects on a typical day.  She indicated that she recently was treated at a VA emergency room after her left arm contracted and twisted.  She stated that the treating physician told her it was caused by spasms and the nerves in her arm.

During a March 2013 VA neurology consultation, the Veteran reported that she was treated in the emergency room for numbness and tingling in her left arm in October 2012.  She indicated that she had paresthesia from her neck down to the fingertips of her middle two fingers on her left hand.  She rated her pain six out of ten in severity, but she indicated that, sometimes, it increased to ten out of ten in severity.  

The above evidence reflects that the Veteran experienced pain, paresthesias, dyesthesias, numbness, swelling, and cold hands.  In determining whether these symptoms most nearly approximated mild, moderate, or severe incomplete paralysis, the Board notes that the February 2012 VA examiner opined that the Veteran had mild incomplete paralysis of the left radial, ulnar, long thoracic, and lower radicular group nerves, but also used the term moderate to describe her symptoms.  While not binding on the Board, the description of the symptoms as moderate is consistent with their significant symptoms and impact.  Therefore, with reasonable doubt resolved in favor of the Veteran, the Board finds that the symptoms of peripheral neuropathy of the Veteran's left upper extremity more nearly approximates the moderate incomplete paralysis of the ulnar nerve required for a 30 percent rating for the left upper extremity disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A higher, 40 percent rating is not warranted because the preponderance of the evidence indicates that the symptoms do not more nearly approximate severe, incomplete paralysis.  Although the symptoms were significant, muscle strength testing and EMG studies were normal or near normal, the Veteran maintained her left upper extremity reflexes, and there was no significant evidence of muscle atrophy of the left upper extremity or sensory disturbances.  In addition, no higher rating is warranted under any other potentially applicable diagnostic code.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left arm disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology, which consists primarily of pain, numbness, and a cold sensation in her left hand.  The terms "mild," "moderate," and "severe" are broad enough to encompass these and the Veteran's other symptoms.

In any event, the Veteran's left ulnar nerve disability has not caused marked interference with employment or frequent periods of hospitalization.  Rather, during the February 2012 VA examination, the examiner noted that while her pain symptoms were aggravated by her work as a receptionist, she continued to work full-time and she performed receptionist work all day, including typing.  In addition, during the September 2013 hearing, the Veteran testified that her employer had adjusted her desk to accommodate her left arm disability and she reported that she continued to work full-time as a receptionist.  Thus, although the Veteran's disability impacts her employment, it does not markedly interfere with it.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  The Board also notes that there is no evidence that the Veteran has frequent periods of hospitalization from her left ulnar nerve disability.  Therefore, the Board finds that a referral for an extraschedular rating is not appropriate in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's left arm disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.

For the foregoing reasons, with reasonable doubt resolved in favor of the Veteran, a 30 percent rating is warranted for her left cubital tunnel release and ulnar nerve subcutaneous transposition, and the preponderance of the evidence is against any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

An increased rating of 30 percent for the service-connected left cubital tunnel release and ulnar nerve subcutaneous transposition is granted, subject to regulations governing the payment of VA monetary benefits.


REMAND

In a June 1996 separation report of medical history, the Veteran denied having frequent or severe headaches.  However, during the September 2013 hearing, she reported that she first experienced headaches when she prematurely gave birth to her daughter in 1993, during service.  She indicated that she has had headaches approximately every few months since service.

The Board notes that the Veteran has not been provided with a VA examination to determine the nature and etiology of any migraine disorders that may be present.  Therefore, on remand, a VA examination is warranted to address this issue.

With respect to the Veteran's claim for service connection for a low back disorder, the Board notes that she was provided with a VA spine examination in November 2008; however, the examiner's opinion is inadequate for rating purposes.  Namely, the examiner relied on the absence of medical evidence to conclude that the Veteran's claimed low back disorder was not related to her service.  He noted that there was no evidence of chronicity or continuity of care pertaining to her low back until a motor vehicle accident in January 2001.  However, during the September 2013 hearing, the Veteran reported that, after she slipped down a flight of stairs while she was stationed in Germany during service, she had continuous low back pain.  In addition, she testified that her low back injury was aggravated by her service as a combat medic when she lifted soldiers and put them into ambulances.  Therefore, on remand, a VA examination is warranted to address the Veteran's contentions and to determine the nature and etiology of any current low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disorders. 

After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any migraine or headache disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should identify all current migraine or headache disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to her military service.  The examiner should also state whether it is at least as likely as not that any such disorder was caused or permanently aggravated by any service-connected disabilities.

A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The claims file should be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should identify all current low back disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to her military service, including a fall down a flight of stairs while she was stationed in Germany and aggravation of that injury during her service as a combat medic.  The examiner should also state whether it is at least as likely as not that any such disorder was caused or permanently aggravated by any service-connected disabilities.

A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The claims file should be made available to the examiner for review. 

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


